DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenyon et al. (herein Kenyon) (US 2009/0301485)Regarding Claim 1:In Figures 4-10, Kenyon discloses an impeller (62), disposed in a centrifugal pump (110) comprising a housing (112, 114, 116, henceforth referred to as H, see Figure 4) having an inlet (118), an outlet (120) and an impeller chamber (60), wherein the impeller (62) is disposed in the impeller chamber (60, see Figure 7) and rotationally driven by a driving shaft (48, see paragraph [0066]) protruding from a casing (casing defined by 42, 44, 46, herein referred to as C, wherein the shaft 48 protrudes through 46, see paragraph [0066]) fixed to the housing (via flange 66), and the impeller (62) comprises: a shaft part (50, 92) connected to the driving shaft to rotate about an axis line (also denoted as 48) extending toward the inlet (see paragraph [0066] and Figure 7); a plurality of blades (88) directly connected to and extending radially from an outer Regarding Claim 3:In Figures 4-10, Kenyon discloses the impeller (62), wherein the plurality of blades (88) are formed so as to bend as being radially outward from the shaft part (see Figure 8 and paragraph [0071]).Regarding Claim 4:In Figures 4-10, Kenyon discloses the impeller (62), wherein the plurality of blades have a contour along an inner wall (76) of the impeller chamber on a side opposite a side where the shroud plate is disposed (as seen in Figure 7 and shown more prominently in Figure 8, the blades 88 have an edge contour 98 that is along an inner wall 76 that is on a side that is radially opposite the shroud plate’s radial edge).Regarding Claim 5:In Figures 4-10, Kenyon discloses the impeller (62), wherein the plurality of blades (88)  as being radially away from the shaft part (as seen in Figure 1, the width of the contour of each blade increases in the direction of the axis line as it extends radially away from the shaft part 92. This taper is depicted more clearly in Figure 10-7A which shows a similar embodiment of an impeller that can alternatively be used in place of the impeller 62 shown in Figure 7).Regarding Claim 10:In Figures 4-10, Kenyon discloses the impeller (62), wherein the shaft part (50) comprises a hemispherical end part (top of 50) on a tip toward the inlet (see Figures 7, 9 and 10) , and the hemispherical end part protrudes toward the inlet side from the plurality of blades (see Figure 7).Regarding Claim 11:In Figures 4-10, Kenyon discloses the impeller (62),wherein the shaft part (50, 92), the plurality of blades (88), and the shroud plate (90) are integrally molded (as described in paragraph [0071], the impeller is of one-piece molded plastic construction).Regarding Claim 13:In Figures 4-10, Kenyon a centrifugal pump (110), comprising: a housing (112, 114, 116, henceforth referred to as H, see Figure 4) having an inlet (118), an outlet (120) and an impeller chamber (60); a driving source (motor assembly 112) having a driving shaft (48) and an impeller (62) disposed in the impeller chamber (60, see Figure 7) and connected to a driving shaft (48, see paragraph [0066]) , wherein the impeller is the impeller according to claim 1 (see rejection of claim 1). Regarding Claim 14:In Figures 4-10, Kenyon the centrifugal pump (110), wherein the driving source (112) comprises a casing (casing defined by 42, 44, 46)  defining a part of the impeller chamber (46 forms bottom wall of impeller chamber 60).Regarding Claim 16:In Figures 4-10, Kenyon the centrifugal pump (110), wherein the driving source is an electric motor (not explicitly disclosed but would be similar to the electric motor depicted in Figure 23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al. (herein Kenyon) (US 2009/0301485) in view of Moon (US 5,618,168)Regarding Claim 2:Kenyon fails to disclose that the shroud plate comprises a cylindrical part.However, in Figures 3-6, Moon discloses an impeller (70), wherein the shroud plate (72) comprises a cylindrical part (72a) centered on the axis line (as seen in Figure 4) to be disposed adjacent to the inner wall of the housing on the inlet side (72a is adjacent to 84 and seen in Figure 5).Hence, based on Moon’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kenyon’s shroud plate (90) to have a cylindrical part that could cooperate with a modified inner wall of Kenyon’s housing (as shown in Moon’s Figures 3-6), since doing .
Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al. (herein Kenyon) (US 2009/0301485) in view of Guo et al. (herein Guo) (US 2017/0184116).Regarding Claim 15:
Kenyon fails to disclose that the casing comprises a protruding surface protruding in a truncated cone shape toward the impeller.Guo discloses a centrifugal pump, wherein the casing (31) comprises a protruding surface (central portion of 31 immediately adjacent to shaft 32) protruding in a truncated cone shape (truncated cone shape clearly seen in Figure 1) toward the impeller (see Figure 1).
Hence, based on Moon’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kenyon’s casing (wall 46) to include a protruding surface in a truncated cone shape towards Kenyon’s impeller (i.e., towards 92), in the manner taught by Moon, in order to further enhance flow radially outward from the center of the impeller towards the radial outlet.  
Allowable Subject Matter
Claims 6-9 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 discloses and embodiment shown in Figures 13-18: on the side opposite the side where the shroud plate (133) is disposed, a disk part (134) extending radially from the shaft part (131) and continuous with the plurality of blades so as to cover a base side area of the plurality of blades (as depicted in Figures 17-18). 
Kenyon’s shaft part (50, 92) already includes a disk part (92) that covers the base side area of the plurality of blades (88) and so there would be no reason to add another disk part to radially extend from the shaft part (50, 92). If another alternate interpretation is used, the shaft part may just be a single element (50) and in this scenario, the blades (88) would have to be extended inwards to be directly connected to the shaft part (50) as claimed in claim 1. This would require modification of Kenyon’s impeller and could potentially render Kenyon’s impeller inoperative as originally intended. Furthermore, Kenyon’s blades (88) are angled such that extending them inwards to mate with the shaft part (50) would require the blades to be angled differently which requires further modification which would amount to impermissible hindsight reconstruction. 
Claims 7-9 and 12 are also allowable as they are dependent on claim 6. 
Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the new grounds of rejection being used in the current office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746